Order filed November 22, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00114-CR
                                  ____________

                        ASHTIN JOHNSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1327274

                                    ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 19, a
DVD.
      The clerk of the 232nd District Court is directed to deliver to the Clerk of
this court the original of State’s Exhibit 19, a DVD, on or before December 5,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit 19, a DVD,
to the clerk of the 232nd District Court.



                                               PER CURIAM